DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/774,077, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent claim 12 requires “a thickness of the resistive layer is in a range from 15 to 100 μm.  However, this range is not disclosed in the prior filed application.  The prior filed application instead discloses that the thickness of the resistive layer is in a range from 15 to 100 nm (specification [0024]).  Therefore claim 12 and dependent claims 13-21 are not supported by the prior filed application and do not receive the benefit of the earlier filing date. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not disclose the claimed 15 to 100 μm resistive layer thickness required by claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ukei et al. (2018/0319138) (hereinafter “Ukei 2018”) in view of Ukei et al. (2020/0161771) (hereinafter “Ukei 2020”).
Regarding claim 12, Ukei 2018 discloses an electromagnetic wave absorber (Figs 1, 2), comprising: 
a dielectric layer (B); 
a resistive layer (A) provided on a first surface of the dielectric layer; and 
an electrically conductive layer (C) provided on a second surface of the dielectric layer and having a sheet resistance lower than that of the resistive layer ([0009]), wherein the dielectric layer has a relative dielectric constant in a range of 1 to 5.19 ([0064]); 
wherein a thickness of the dielectric layer is in a range of 100 to 1000 μm ([0036]); 
and wherein the electromagnetic wave absorber having a bandwidth of a frequency band in which an electromagnetic wave absorption amount is not less than 20 dB of not less than 5 GHz, within a frequency band of 60 to 90 GHz ([0024]).
Ukei 2018 discloses a thickness of the resistive layer is in a range from 15 to 100 nm ([0031]), and therefore does not disclose the claimed 15 to 100 μm.  Ukei 2020 discloses an absorber also comprised of dielectric, conductive, and resistive layers, wherein the resistive layer has a thickness in the claimed range ([0049]).  It would have been obvious to one of ordinary skill in the art to include a support as part of the resistive layer of Ukei 2018 such that the resistive layer thickness falls within the claimed range as is disclosed by Ukei 2020 for the same advantages, i.e. to reduce occurrence of a crease or deformation of the resistive layer.
Ukei 2018 clearly discloses the claimed layer parameters of claims 13-20 (see claims 4-11), and claim 21 ([0047]-[0049]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,145,988 in view of Ukei et al. (2020/0161771).
Claims 12-21 are clearly anticipated by patented claims 1-10, respectively, with the exception that patented claim 1 does not disclose the claimed 15 to 100 μm resistive layer thickness.  Ukei 2020 discloses an absorber also comprised of dielectric, conductive, and resistive layers, wherein the resistive layer has a thickness in the claimed range ([0049]).  It would have been obvious to one of ordinary skill in the art to include a support as part of the resistive layer of the claimed invention such that the resistive layer thickness falls within the claimed range as is disclosed by Ukei 2020 for the same advantages, i.e. to reduce occurrence of a crease or deformation of the resistive layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Braun discloses an absorber having a 100 nm resistive layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646